UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 12, 2010, there were 4,526,107 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at March 31, 2010 and December 31, 2009 1 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2010 and March 31, 2009 2 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2010 and March 31, 2009 3 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2010 and March 31, 2009 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 SIGNATURES 33 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets (unaudited) March 31, 2010 December 31, 2009 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value Held to maturity (fair value of $22,771,783 and $24,215,530 at March 31, 2010 and December 31, 2009, respectively) Total investment securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred Stock, no par value; 5,000,000 shares authorized, of which 12,000 shares of Series B, $1,000 liquidation preference, 5% cumulative increasing to 9% cumulative on February 15, 2014, were issued and outstanding at March 31, 2010 and December 31, 2009 11,500,246 11,473,262 Common stock, no par value; 30,000,000 shares authorized; 4,537,010 and 4,526,827 shares issued and 4,526,107 and 4,515,924 shares outstanding at March 31, 2010 and December 31, 2009, respectively 36,845,074 Retained earnings Treasury Stock, at cost, 10,903 shares at March 31, 2010 and December 31, 2009 ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ended March 31, INTEREST INCOME: Loans, including fees $ $ Securities: Taxable Tax-exempt Federal funds sold and short-term investments Total interest income INTEREST EXPENSE: Deposits Borrowings Redeemable subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Gain on sales of loans Income on Bank-owned life insurance Other income Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy expense FDIC insurance expense Data processing expenses Other operating expenses Total non-interest expenses Income before income taxes Income taxes Net income Dividends on preferred stock and accretion Net income available to common shareholders $ $ NET INCOME PER COMMON SHARE: Basic $ $ Diluted $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2010 and 2009 (unaudited) Preferred Stock Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Loss Total Shareholders’ Equity BALANCE, January 1, 2009 $ ) $ ) $ Share-based compensation Treasury stock purchased (5,935 shares) ) ) Exercise of stock options (7,283 shares) ) Dividends on preferred stock ) ) Preferred stock issuance costs ) ) Accretion of discount on preferred stock ) Comprehensive Income: Net Income for the three months ended March 31, 2009 Minimum pension liability net of tax benefit Unrealized gain on securities available for sale net of tax Unrealized gain on interest rate swap contract net of tax Comprehensive Income Balance, March 31, 2009 $ ) $ ) $ Balance, January 1, 2010 $ ) $ ) $ Issuance of vested shares under employee benefit program (10,042 shares) Share-based compensation Dividends on preferred stock ) ) Accretion of discount on preferred stock ) Comprehensive Income: Net Income for the three months ended March 31, 2010 Minimum pension liability, net of tax benefit Unrealized gain on securities available for sale net of tax benefit Unrealized gain on interest rate swap contract net of tax benefit Comprehensive Income Balance, March 31, 2010 $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities- Provision for loan losses Depreciation and amortization Net amortization of premiums and discounts on securities Gains on sales of loans held for sale ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Income on Bank – owned life insurance ) ) Share-based compensation expense (Increase) decrease in accrued interest receivable ) Decrease (increase) in other assets ) Decrease in accrued interest payable ) ) (Decrease) increase in accrued expenses and other liabilities ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Purchases of securities - Available for sale ) ) Held to maturity - ) Proceeds from maturities and prepayments of securities - Available for sale Held to maturity Net (increase) decrease in loans ) Purchase of bank owned life insurance ) - Capital expenditures ) ) Additional investment in other real estate owned ) ) Proceeds from sales of other real estate owned - Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Exercise of stock options and issuance of vested shares Purchase of Treasury Stock - ) Dividend paid on preferred stock ) ) Preferred stock issuance costs paid - ) Net (decrease) increasein demand, savings and time deposits ) Net (decrease) in borrowings - ) Net cash (used in) provided byfinancing activities ) (Decrease) increasein cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for - Interest $ $ Income taxes - - Non-cash investing activities Real estate acquired in full satisfaction of loans in foreclosure - $ See accompanying notes to consolidated financial statements. 4 Table of Contents 1st Constitution Bancorp and Subsidiaries Notes To Consolidated Financial Statements March 31, 2010 (Unaudited) (1)Summary of Significant Accounting Policies The accompanying unaudited Consolidated Financial Statements include 1st Constitution Bancorp (the “Company”), its wholly-owned subsidiary, 1st Constitution Bank (the “Bank”), and the Bank’s wholly-owned subsidiaries, 1st Constitution Investment Company of Delaware, Inc., 1st Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc. and 1st Constitution Title Agency, LLC.1st Constitution Capital Trust II, a subsidiary of the Company, is not included in the Company’s consolidated financial statements, as it is a variable interest entity and the Company is not the primary beneficiary.All significant intercompany accounts and transactions have been eliminated in consolidation and certain prior period amounts have been reclassified to conform to current year presentation.The accounting and reporting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Article 8 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These Consolidated Financial Statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2009, filed with the SEC on March 26, 2010. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included. The results of operations for periods of less than a year are not necessarily indicative of results for the full year. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2010 for items that should potentially be recognized or disclosed in these financial statements.The evaluation was conducted through the date these financial statements were issued. (2)Net Income Per Common Share Basic net income per common share is calculated by dividing net income less dividends and discount accretion on preferred stock by the weighted average number of common shares outstanding during each period. Diluted net income per common share is calculated by dividing net income less dividends and discount accretion on preferred stock by the weighted average number of common shares outstanding, as adjusted for the assumed exercise of potential common stock options and unvested restricted stock awards (as defined below), using the treasury stock method. All share information has been adjusted for the effect of a 5% stock dividend declared December 17, 2009 and paid on February 3, 2010 to shareholders of record on January 19, 2010. The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per common share (EPS) calculations.Dilutive securities in the tables below exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. 5 Table of Contents Three Months Ended March 31, 2010 Income Weighted- average shares Per share amount Basic Earnings Per Common Share Net income $ Preferred stock dividends and accretion ) Income available to common shareholders $ Effect of dilutive securities Stock options and unvested stock awards Diluted Earnings Per Common Share Income available to common shareholders plus assumed conversion $ $ Three Months Ended March 31, 2009 Income Weighted- average shares Per share Amount Basic Earnings Per Common Share Net income $ Preferred stock dividends and accretion ) Income available to common shareholders $ Effect of dilutive securities Stock options and unvested stock awards Diluted Earnings Per Common Share Net income available to common shareholders plus assumed conversion $ $ (3)Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: Gross Gross Amortized Unrealized Unrealized Fair March 31, 2010 Cost Gains Losses Value Available for sale- U. S. Treasury securities and obligations of U.S. Government sponsored corporations and agencies $ $ $ ) $ Residential collateralized mortgage obligations ) Residential mortgage backed securities 0 Obligations of State and Political subdivisions ) Trust preferred debt securities 0 ) Restricted stock 0 0 Mutual fund 0 0 $ $ $ ) $ Held to maturity- Residential collateralized mortgage obligations $ $ $
